STATE OF VERMONT

                              ENVIRONMENTAL COURT

                                  }
Town of Hartford,                 }
     Plaintiff,                   }
                                  }
      v.                          }      Docket No. 72-3-00 Vtec
                                  }
Marc and Susan Wood,              }
      Defendants.                 }
                                  }
                                  }

                                  }
In re: Appeals of                 }
        Marc and Susan Wood       }      Docket Nos. 37-2-00 Vtec; 91-5-00 Vtec
                                  }      and 102-5-00 Vtec
                                  }

                                      Entry Order

      Four cases have been filed involving the above parties, and some confusion
regarding which docket number pertained to which case, and how the cases should be
grouped for consolidation, was resolved at the May 15, 2000 hearing. This entry order
specifically amends the Court=s May 1, 2000 Order entered under Docket Nos. 72-3-00 and
37-2-00, which should have instead pertained to Docket Nos. 72-3-00 and 91-5-00, and
sets a schedule for the cases, as follows.


      In Docket No. 72-3-00 Vtec, the Town of Hartford has sought injunctive relief and
fines against Defendants, and filed an amended complaint on May 9, 2000. In Docket No.
91-5-00 Vtec, Appellants Marc and Susan Wood appealed from a decision of the Zoning
Board of Adjustment (ZBA) of the Town of Hartford, upholding the Notice of Violation
regarding the matters which are the subject of the enforcement action in Docket No. 72-3-
00 Vtec. These two matters both relate to Phase II of Defendants= project.




                                             1
        In addition, Appellants in Docket No. 37-2-00 Vtec appealed from a decision of the
Planning Commission regarding site plan approval of Phase III of their project. In Docket
No. 102-5-00 Vtec, which had not reached the Environmental Court at the time of the May
15, 2000 hearing, they appealed from the ZBA=s decision to uphold the Zoning
Administrators=s denial of a building permit for Phase III of the project.


       The Town of Hartford is represented by Amanda S.E. Lafferty, Esq. and Stephen
Stitzel, Esq.; Defendant-Appellant Marc Wood has appeared and represents himself. The
Court issued an oral order on April 28, 2000, governing the work on the site over the
weekend of April 29-30, allowing Defendants to re-stack the concrete slabs at the westerly
end of the site, but allowing only such work on the embankment as necessary to render it
more stable during those two days. On May 1, 2000, the Court issued an order as to the
preliminary injunctive relief sought by the Town in its original enforcement complaint. That
order was issued under the captions of Docket Nos. 72-3-00 and 37-2-00; the caption is
hereby AMENDED to read Docket Nos. 72-3-00 and 91-5-00.


       The above-captioned and above-described cases are hereby consolidated in two
groups of two cases each, as follows. The two cases pertaining to the enforcement action
and appeal of the notice of violation: Docket Nos. 72-3-00 Vtec and 91-5-00 Vtec, are
consolidated. They are set for hearing on the amended complaint and on Appellants=
appeal of the Notice of Violation on June 19, 2000, to continue if necessary on June 27,
2000. The parties will receive a notice of hearing stating the place of each of those hearing
dates: either the State Courthouse in White River Junction or the Hartford Town Hall.


       The two appeals pertaining to Phase II of the project: Docket Nos. 37-2-00 Vtec and
102-5-00 Vtec, are consolidated. They will be heard if time remains after completion of the
hearings on the other two cases, to continue if necessary on a date to be chosen at the
conclusion of the June 27, 2000 date of hearing. The parties are advised that the Court is
already scheduling time in August and September, and that any continuation of the Phase
III cases may not be able to be heard until August.

                                             2
Dated at Barre, Vermont, this 22nd day of May, 2000.



                          ______________________________________
                          Merideth Wright
                          Environmental Judge




                                   3